     Case 9:20-cv-00813-MAD-CFH Document 21 Filed 09/15/21 Page 1 of 5



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

DENNY DEJESUS,

                                      Plaintiff,
       vs.                                                          9:20-CV-0813
                                                                    (MAD/CFH)
DONALD VENETOZZI and COREY,

                              Defendants.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

DENNY DEJESUS
10-B-2030
Elmira Correctional Facility
P.O. Box 500
Elmira, New York 14902
Plaintiff pro se

OFFICE OF THE NEW YORK                                 DAVID C. WHITE, AAG.
STATE ATTORNEY GENERAL
The Capitol
Albany, New York 12224-0341
Attorney for Defendants

Mae A. D'Agostino, U.S. District Judge:

                                             ORDER

       Plaintiff, an inmate who was at all relevant times in the custody of the New York State

Department of Corrections and Community Supervision ("DOCCS"), commenced this action

pursuant to 42 U.S.C. § 1983, alleging violations of his constitutional rights under the Fourteenth

Amendment. See Dkt. No. 1. Specifically, Plaintiff alleges that he was subjected to unwarranted

disciplinary sanctions following a disciplinary hearing which he contends did not adequately

protect his due process rights because he had been found not guilty at a previous disciplinary




                                                   1
     Case 9:20-cv-00813-MAD-CFH Document 21 Filed 09/15/21 Page 2 of 5



hearing for the same incident. See id. The disciplinary determination was later reversed on res

judicata grounds by the Supreme Court of the State of New York County of Albany, after

Plaintiff had allegedly served a total of 203 days in disciplinary confinement and lost privileges

for 270 days. See id.; Dkt. No. 16-1 at 25-28.

          On September 28, 2020, Defendants Annucci and Venetozzi moved to dismiss the

complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure on the grounds that

Plaintiff failed to state a valid cause of action because his Special Housing Unit ("SHU")

confinement did not invoke a protected liberty interest. See Dkt. No. 14-1. Defendants claim that

Plaintiff failed to show that he (1) possessed an actual liberty interest and (2) was deprived of that

interest without being afforded sufficient process. See id. Plaintiff opposed the motion. See Dkt.

No. 16.

          In a Report-Recommendation and Order dated July 19, 2021, Magistrate Judge Hummel

recommended that Defendants' motions to dismiss be denied because determining whether

Plaintiff's SHU confinement for 203 days was atypical is a fact intensive inquiry more

appropriately resolved at summary judgment. See Dkt. No. 20. Currently before the Court is

Magistrate Judge Hummel's July 19, 2021 Report-Recommendation and Order, to which neither

party has submitted objections.

          When a party files specific objections to a magistrate judge's report-recommendation, the

district court makes a "de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). However,

when a party files "[g]eneral or conclusory objections or objections which merely recite the same

arguments [that he presented] to the magistrate judge," the court reviews those recommendations

for clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL 933846, *1 (N.D.N.Y. Mar. 16,



                                                   2
     Case 9:20-cv-00813-MAD-CFH Document 21 Filed 09/15/21 Page 3 of 5



2011) (citations and footnote omitted). After the appropriate review, "the court may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge." 28 U.S.C. § 636(b)(1).

       A motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure tests the legal sufficiency of the party's claim for relief. See Patane v.

Clark, 508 F.3d 106, 111-12 (2d Cir. 2007) (citation omitted). In considering the legal

sufficiency, a court must accept as true all well-pleaded facts in the pleading and draw all

reasonable inferences in the pleader's favor. See ATSI Commc'ns, Inc. v. Shaar Fund, Ltd., 493

F.3d 87, 98 (2d Cir. 2007) (citation omitted). This presumption of truth, however, does not

extend to legal conclusions. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

Although a court's review of a motion to dismiss is generally limited to the facts presented in the

pleading, the court may consider documents that are "integral" to that pleading, even if they are

neither physically attached to, nor incorporated by reference into, the pleading. See Mangiafico v.

Blumenthal, 471 F.3d 391, 398 (2d Cir. 2006) (quoting Chambers v. Time Warner, Inc., 282 F.3d

147, 152-53 (2d Cir. 2002)).

       To survive a motion to dismiss, a party need only plead "a short and plain statement of the

claim," see Fed. R. Civ. P. 8(a)(2), with sufficient factual "heft to 'sho[w] that the pleader is

entitled to relief.'" Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007) (quotation omitted).

Under this standard, the pleading's "[f]actual allegations must be enough to raise a right of relief

above the speculative level," id. at 555 (citation omitted), and present claims that are "plausible on

[their] face." Id. at 570. "The plausibility standard is not akin to a 'probability requirement,' but it

asks for more than a sheer possibility that a defendant has acted unlawfully." Iqbal, 556 U.S. at

678 (citation omitted). "Where a complaint pleads facts that are 'merely consistent with' a



                                                   3
     Case 9:20-cv-00813-MAD-CFH Document 21 Filed 09/15/21 Page 4 of 5



defendant's liability, it 'stops short of the line between possibility and plausibility of "entitlement

to relief."'" Id. (quoting [Twombly, 550 U.S.] at 557). Ultimately, "when the allegations in a

complaint, however true, could not raise a claim of entitlement to relief," Twombly, 550 U.S. at

558, or where a plaintiff has "not nudged [his] claims across the line from conceivable to

plausible, the[ ] complaint must be dismissed." Id. at 570.

        "[I]n a pro se case, the court must view the submissions by a more lenient standard than

that accorded to 'formal pleadings drafted by lawyers.'" Govan v. Campbell, 289 F. Supp. 2d 289,

295 (N.D.N.Y. 2007) (quoting Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594, 30 L. Ed. 2d

652 (1972)) (other citations omitted). The Second Circuit has instructed that the court is

obligated to "make reasonable allowances to protect pro se litigants" from inadvertently forfeiting

legal rights merely because they lack a legal education. Id. (quoting Traguth v. Zuck, 710 F.2d

90, 95 (2d Cir. 1983)).

        Having carefully reviewed the Report-Recommendation and Order, the parties'

submissions, and the applicable law, the Court finds that Magistrate Judge Hummel correctly

determined that the Court should deny Defendants' motions to dismiss. Magistrate Judge

Hummel found that Plaintiff plausibly alleged a protected liberty interest in not being confined.

Accepting the allegations in the complaint as true and drawing all reasonable inferences in

Plaintiff's favor, Plaintiff plausibly alleged that he was subjected to 203 days of disciplinary

confinement, an "intermediate" range of duration. An intermediate-duration period of

confinement may implicate a liberty interest if the conditions therein represent an "atypical and

significant hardship."

        Further, Plaintiff also alleges a deprivation of "personal property, grooming equipment,

hygiene products, limited family pictures and no personal mail" while in the SHU. See Dkt. No.



                                                   4
     Case 9:20-cv-00813-MAD-CFH Document 21 Filed 09/15/21 Page 5 of 5



20 at 8. Plaintiff also claims that he was deprived of recreation, movement, and communication

or interaction with his family and that he was forced to use the toilet and shower in his cell mate's

presence. See id. As Magistrate Judge Hummel noted, in cases involving an intermediate

duration of SHU confinement "the fact-finding required by the Second Circuit to determine

whether this intermediate sentence constitutes an atypical and significant hardship cannot occur

on a motion to dismiss." See Dkt. No. 20 at 9; Koehl v. Bernstein, 10 Civ. 3808, 2011 WL

2436817, *7 (S.D.N.Y. June 17, 2011) (collecting cases), report and recommendation adopted,

2011 WL 4390007 (S.D.N.Y. Sept. 21, 2011). The Court finds that the recommendation correctly

determined that Plaintiff plausibly stated a liberty interest and that more information is needed to

determine if the conditions imposed were atypical.

          Accordingly, the Court hereby

          ORDERS that Magistrate Judge Hummel's July 19, 2021 Report-Recommendation and

Order is ADOPTED in its entirety for the reasons set forth therein; and the Court further

          ORDERS that Defendants' motions to dismiss (Dkt. No. 14) are DENIED; and the Court

further

          ORDERS that the Clerk of the Court shall serve a copy of this Order on all parties in

accordance with the Local Rules.

IT IS SO ORDERED.

Dated: September 15, 2021
       Albany, New York




                                                   5
